DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2008/0022080 by Craske (hereinafter referred to as “Craske”).
Regarding claims 1, 8, and 15, taking claim 1 as representative, Craske discloses:
a processor-based device, comprising: a processing element (PE) comprising: an execution pipeline circuit comprising an instruction processing portion and a data access portion (Craske discloses, at ¶ [0042], a processing apparatus, which includes instructions stored in a non-transitory computer-readable storage medium, comprising fetch, decode, and ALU stages, i.e., execution pipeline comprising an instruction processing portion, and a load/store pipeline, i.e., data access portion.); and 
a literal data access logic circuit (Craske discloses, at ¶ [0042], a literal load decoder, i.e., literal data access logic circuit.); 
the PE configured to: detect, by the literal data access logic circuit, a program counter (PC)-relative load instruction within a fetch window comprising a plurality of instructions of an instruction stream (Craske discloses, at ¶ [0048], detecting a program counter relative data access instruction within a fetch window.); 
determine that the PC-relative load instruction can be serviced using literal data available to the instruction processing portion of the execution pipeline circuit (Craske discloses, at ¶ [0066], determining that the literal data is available in the literal pool cache.); and 
responsive to determining that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit: retrieve, within the instruction processing portion of the execution pipeline circuit by the literal data access logic circuit, the literal data available to the instruction processing portion of the execution pipeline circuit (Craske discloses, at ¶ [0066], reading the literal value from the literal pool cache.); and 
execute the PC-relative load instruction using the literal data as an immediate value to be loaded (Craske discloses, at ¶ [0066], reading the literal value and storing the literal value into a register, i.e., executing the PC-relative load instruction. As shown at Figure 3, the literal value is an immediate value, i.e., a constant. The literal value is to be loaded by virtue of being stored at the target of the PC-relative load instruction as well as stored at the literal pool cache, from which it is actually loaded. ).

Regarding claims 3, 10, and 17, taking claim 3 as representative, Craske discloses the elements of claim 1, as discussed above. Craske also discloses:
wherein the PE is configured to determine that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit at a specified decision point within the execution pipeline circuit (Craske discloses, at ¶ [0066], determining whether the literal value is stored in the literal pool cache at a specified point.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craske in view of US Publication No. 2015/0254078 by Desai et al. (hereinafter referred to as “Desai”). 
Regarding claims 5, 12, and 19, taking claim 5 as representative, Craske discloses the elements of claim 1, as discussed above. Craske also discloses:
wherein: the PE further comprises a literal pool buffer (Craske discloses, at ¶ [0042], a literal pool cache.); 
the PE is further configured to: …store the literal pool within the literal pool buffer (Craske discloses, at ¶ [0054], storing a literal value in the literal pool cache.); 
the PE is configured to: determine that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit by being configured to determine that the literal data corresponding to the PC-relative load instruction is stored in the literal pool buffer (Craske discloses, at ¶ [0066], determining that the literal data is available in the literal pool cache.); and 
retrieve the literal data within the instruction processing portion of the execution pipeline circuit by being configured to retrieve the literal data from the literal pool buffer (Craske discloses, at ¶ [0066], reading the literal value from the literal pool cache.).
Craske does not explicitly disclose detecting, by the literal data access logic circuit, a literal pool within the instruction stream.
However, in the same field of endeavor (e.g., memory access) Desai discloses:
a literal pool within the instruction stream (Desai discloses, at ¶ [0033], placing literal pools in an instruction stream.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Craske’s literal pool caching to include Desai’s disclosure of literal pools in the instruction stream because the literal pools must be stored somewhere, there are a finite number of possible places the literal pools could be stored, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Therefore, this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 6, 13, and 20, taking claim 6 as representative, Craske, as modified, discloses the elements of claim 5, as discussed above. Craske does not explicitly disclose wherein the PE is configured to: detect the literal pool within the instruction stream by being configured to detect an unconditional PC-relative branch instruction in the instruction stream; and store the literal pool within the literal pool buffer by being configured to store data between the unconditional PC-relative branch instruction and a target instruction as the literal pool within the literal pool buffer.
However, in the same field of endeavor (e.g., memory access) Desai discloses:
storing the literal pool within the instruction stream after an unconditional branch instruction in the instruction stream (Desai discloses, at ¶ [0033], storing the literal pool after an unconditional branch, which discloses PC-relative branches, such that encountering the unconditional branch signals the literal pools follow.); and 
store the literal pool within the literal pool buffer by being configured to store data between the unconditional PC-relative branch instruction and a target instruction as the literal pool within the literal pool buffer (Desai discloses, at ¶ [0033], storing the literal pool after an unconditional branch, which discloses, in the case of a forward branch, as opposed to a return or backwards branch, storing between the branch and a target instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Craske’s literal pool caching to include Desai’s disclosure of literal pools between an unconditional branch and its target instruction because the literal pools must be stored somewhere, there are a finite number of possible places the literal pools could be stored without negatively impacting processor operation, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Therefore, this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Allowable Subject Matter
Claims 7, 14, and 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The reasons for allowability are the same as indicated in the non-final office action of March 21, 2022.

Response to Arguments
On pages 11-12 of the response filed June 21, 2022 (“response”), the Applicant argues “while the "immediate value" may be the "constant that is stored at the target of the PC-relative load instruction" as indicated by the Examiner, the plain language of the claims requires that this "constant" must still be provided as "an immediate value to be loaded" (emphasis added) (e.g., "by retrieving literal data within the instruction processing portion of the execution pipeline, and then making the literal data available to execute the PC-relative load instruction in a same or analogous manner as if the literal data were an immediate value to be loaded," as Applicant explained in Applicant's previously filed Remarks Accompanying Request for Continued Examination (RCE) filed on November 22, 2021). Applicant thus respectfully submits that any combination of references that fails to disclose or suggest that the "constant" is provided as "an immediate value to be loaded" does not anticipate the claims or render the claims obvious.”
Though fully considered, the Examiner respectfully disagrees. The Applicant argues that the constant that is loaded must be “provided” in a certain way, i.e., as an immediate value to be loaded. As “using the literal data as an immediate value to be loaded” is fairly cryptic, further explanation of what exactly that entails would be useful. The Applicant supplies this explanation, stating that such provision requires “retrieving” the literal data and then “making the literal data available.” As noted in the previous office action, the claims do not include executing an instruction in which the literal value is encoded as an immediate value. 
The Examiner maintains that Craske discloses all elements of the claim, including the elements indicated by the Applicant. It is undisputed that Craske discloses retrieving the literal data in the manner claimed. See, e.g., Craske at ¶ [0066]. The Examiner notes that Craske also undeniably makes the literal data available. Storing the literal data in a cache, as disclosed by Craske at, e.g., ¶ [0066], makes the literal data available. Storing the data makes the data available for whatever purpose, such as in an arithmetic operation, or any other purpose, including as an immediate value to be loaded. 
The claims do not recite any special operation that must be performed to make data available as an immediate value to be loaded, nor is such an operation inherent or evident to the Examiner. There is nothing in Craske’s storage of the literal data that would make the literal data unsuitable for subsequent use as an immediate value. And, as previously noted, the claims do not actually require using the literal data as an immediate value, i.e., executing an instruction in which the literal value is encoded as an immediate value. Therefore, the Examiner maintains that Craske’s disclosure of retrieving and making available a literal value discloses the claim elements in question. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 12 of the response the Applicant argues, regarding claim 1, “Applicant respectfully maintains that Craske fails to disclose or suggest independent claim l's recitation of "execut[ing] the PC-relative load instruction using the literal data as an immediate value to be loaded," and corresponding recitations of independent claims 8 and 15. The Office Action, in the Response to Arguments section on page 8, relies on paragraph 0061 of Craske as disclosing the above-quoted recitations of claim 1, and asserts that "[t]his value [i.e., a value of the data stored at the address PC+12] is an immediate value to be loaded by a PC relative load instruction." Applicant respectfully disagrees, as the value referred to in Craske and relied upon by the Office Action is a literal value to be loaded by the PC-relative load instruction in conventional fashion. Applicant respectfully notes that Craske only uses the term "immediate value" to refer to the offset of the PC-relative load instruction, not the literal value that is to be loaded by the PC-relative load instruction. Applicant further respectfully notes that Craske nowhere indicates that the literal value is "us[ed] ... as an immediate value to be loaded" or describes any mechanism by which it is provided "as an immediate value to be loaded" (e.g., by being made available in a same or analogous manner as an immediate value would be). The Office Action on page 8 does state that "[w]hen using a literal pool cache, the PC relative load instruction instead uses the literal value stored in the literal pool cache as the immediate value to be loaded," but Applicant respectfully submits that this conclusory statement is not supported by Craske.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, the claims do not require anything other than conventional operations. That is, the claims recite executing a PC-relative load instruction, which is a conventional thing to do. As is well-known, and as disclosed by Craske, executing a PC-relative load instruction involves loading data from an address specified using the PC. 
The only supposed difference between conventional operation and the claims is that the claims recite that execution of the PC-relative load instruction involves “using the literal data as an immediate value to be loaded.” However, as argued above by the Applicant, using the literal data as an immediate value to be loaded involves retrieving the literal data and making the literal data available for use as an immediate value. As Craske discloses both of these features, i.e., retrieving the literal data and storing the literal data for subsequent use, the Applicant’s remarks are deemed unpersuasive.   

On page 13 of the response the Applicant argues the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183